

Exhibit 10.4.8


[FORM OF DIRECTOR STOCK OPTION AWARD NOTICE]




INVENTIV HEALTH, INC.


Notice of Grant of
Stock Option


Grantee:     
Grant Date:    , 20  


You are granted, effective as of the above grant date (the “Option Grant Date”),
an option (the “Option”) to purchase    shares of common stock, $0.001 par value
(the “Options Shares”), of inVentiv Health, Inc. (the “Company”), pursuant to
the inVentiv Health, Inc. 2006 Long-Term Incentive Plan (the “Plan”). The Option
is subject to the terms and conditions set forth below and in the Plan, which is
incorporated into and made a part of this Stock Option Agreement (this
“Agreement”). Capitalized terms used in the Agreement have the same meaning as
defined in the Plan.


Shares issuable upon exercise of the Option in accordance with the terms hereof
will be delivered electronically, and you are required to establish an account
with a brokerage firm selected by the Company as a condition to such exercise.



1.  
Exercise Price: $  per Option Share.




a.   
Number of Option Shares: 




b.   
Type of Option: Nonqualified Stock Option (i.e., an option which is not an
incentive stock option under Section 422 of the Code).




c.   
Vesting: The Option will vest as follows:




·  
the Option shall vest with respect to 25% of the Option Shares on the first
anniversary of the Option Grant Date;




·  
the Option shall vest with respect to 25% of the Option Shares on the second
anniversary of the Option Grant Date;




·  
the Option shall vest with respect to 25% of the Option Shares on the third
anniversary of the Option Grant Date; and




·  
the Option shall vest with respect to 25% of the Option Shares on the fourth
anniversary of the Option Grant Date.




d.   
Any unexercised portion of the Option shall be cancelled and terminated without
payment therefor if the Fair Market Value of one share of Common Stock as of the
date of a Change of Control is less than the exercise price per Option Share set
forth above.




e.   
Any unvested portion of the Option will immediately become vested in the event
that (i) (A) you are not nominated for reelection to the Board of Directors in
connection with any stockholder meeting or consent pursuant to which directors
are elected (other than by reason of your resignation), unless your term in
office would not be affected by the election of the directors who are so
nominated, (B) notwithstanding any such nomination, you are not reelected to the
Board of Directors upon the expiration of your term or (C) you are removed from
the Board of Directors (in each case other than for Cause), (ii) there is a
Change of Control with respect to the Company while you are a member of the
Board of Directors or (iii) you die or become disabled while you are a member of
the Board of Directors. For purposes hereof, "Cause" means gross negligence,
willful misconduct, breach of fiduciary duty or other matters determined by the
Board to constitute cause upon notice to you.




2.  
Registration Under Federal and State Securities Laws: The Option may not be
exercised and the Company is not required to deliver Option Shares unless such
Option Shares have been registered under Federal and applicable state securities
laws, or are then exempt from such registration requirements.




3.  
Forfeiture of Option: The unexercised portion of the Option is subject to
forfeiture upon a determination by the Committee that you have engaged in any of
the conduct described in the first sentence of Section 13.5 of the Plan and that
the Option should be forfeited as a consequence.




4.  
Expiration Date: The vested portion of the Option expires three months after
termination of service to the Company, except if your service terminates by
reason of death or disability, in which case the vested portion of the Option
expires one year after termination of service to the Company. The portion of the
Option that has not vested as of the date of termination of your provision of
services to the Company for any reason whatsoever, with or without cause,
whether voluntarily or involuntarily, will be forfeited and returned to the
Company, and all rights of you or your heirs in and to such portion of the
Option will terminate, unless the Committee determines otherwise in its sole and
absolute discretion. Subject to earlier termination as provided in this
Agreement and the Plan, the Option expires on the 10th anniversary of the Option
Grant Date.




5.  
Taxes. The Company will not withhold or pay any local, state or federal taxes on
your behalf. You shall be solely responsible for the payment of any such taxes.




6.  
Restrictions on Transfer: You are not permitted to sell, assign, transfer or
otherwise encumber any portion of the Option, other than by will or the laws of
descent and distribution, and any such attempted disposition or encumbrance
shall be void and unenforceable against the Company, provided that you may
assign or transfer the Option or a portion thereof with the consent of the
Committee to (a) your spouse, children or grandchildren (including any adopted
and step children or grandchildren), (b) to a trust or partnership for the
benefit of one or more of you or the persons referred to in clause (a), or (c)
for charitable donations; provided that the recipient shall be bound by and
subject to all of the terms and conditions of the Plan and this Agreement and
shall execute an agreement satisfactory to the Company evidencing such
obligations; and provided further that you shall remain bound by the terms and
conditions of the Plan.




7.  
Dispute Resolution. Any controversy or claim arising out of or relating to this
award will be submitted to arbitration under the auspices of the American
Arbitration Association in accordance with its Commercial Dispute Resolution
Procedures and Rules and at its office in Wilmington, Delaware. The award of the
arbitrator will be final and binding upon the parties, and judgment may be
entered with respect to such award in any court of competent jurisdiction. The
award or decision rendered by the arbitrator will be final, binding and
conclusive and judgment may be entered upon such award by any court of competent
jurisdiction.



INVENTIV HEALTH, INC.